Citation Nr: 1302504	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  12-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for progressive arthritis of the shoulders, ankles, wrists, and finger joints/hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from February 1961 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2012, the Board solicited an expert medical opinion from the Veterans' Health Administration (VHA) in order to obtain guidance on the medical questions raised regarding service connection.  See 38 C.F.R. § 20.901 (2012).  The VHA specialist provided a response in October 2012.  The Board provided a copy of the opinion to the Veteran and his representative to review and an opportunity to respond that same month.  A response was received in November 2012 from the Veteran's representative.  


FINDING OF FACT

The most probative, competent, and credible medical evidence of record indicates that the Veteran's progressive arthritis of the shoulders, ankles, wrists, and finger joints/hands was not shown during active duty or for many years thereafter, and is not secondary to service-connected degenerative arthritis of the cervical spine.  



CONCLUSION OF LAW

Progressive arthritis of the shoulders, ankles, wrists, and finger joints/hands is not a result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred in service; and is not secondary to service-connected degenerative arthritis of the cervical spine.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (west 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2009, November 2009, and August 2010)) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2009 and November 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Specifically, VA examinations were afforded to the Veteran in May 2012 and a VHA opinion was obtained in October 2012.  The VA examiner in May 2012 specifically noted that the claims file was reviewed.  He addressed whether the Veteran's progressive arthritis of multiple joints was secondary to service-connected degenerative arthritis of the cervical spine.  (This was not actually a contention.)  The VA examiner did not provide an opinion as to whether the Veteran's multiple joint arthritis was directly related to his period of active service (which was the Veteran's primary contention).  Thus, the VHA opinion was also obtained in October 2012 to address this theory.  

In November 2012, the Veteran's representative asserted that the VHA opinion was inadequate in that the VHA examiner failed to state whether the claims file was reviewed.  The Board notes that the VHA examiner did not specifically note whether the file was reviewed.  However, it is noted that he accurately described the medical history regarding the onset of progressive arthritis of multiple joints when it was noted that the condition was not diagnosed until "long after his military discharge."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history.  Moreover, a summarization of the pertinent evidence was provided to the VHA examiner in the Board's request for an opinion.  Medical examinations and opinions are adequate if they provide sufficient detail so that the Board can perform a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For each of the aforementioned reasons, the Board finds the examinations and opinions adequate for adjudication purposes.  

Of significance is that neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

In this case, the Veteran has claimed entitlement to service connection for arthritis of the shoulders, ankles, wrists, and finger joints/hands.  He claims that these conditions had their onset in service, much like his service-connected arthritis of the cervical spine, though presenting many years later.  Specifically, it is noted that statements received from the Veteran, a physician, do not indicate that the disorders on appeal were claimed as secondary to service-connected degenerative joint disease (DJD) of the cervical spine.  Instead, in medical questionnaires received in May 2012, he noted that his current symptoms were the result of progressive onset of an osteoarthritic condition which was originally diagnosed in 1983.  Further, in a statement dated March 26, 2012, he contended that osteoarthritis is a progressive condition that manifests itself in other joints over time.  Referencing the opinion from his private provider (summarized below), he stated that it may take decades for the disease to produce symptoms, that his disorders began in the service, and that the resulting subsequent joint involvement was the culmination of a process which began during active duty.  As such, the Veteran contends that the onset of osteoarthritis in the shoulders, ankles, wrists, and hands occurred at the same time as that of his cervical spine arthritis, yet manifested at a later date.  The Board will also address the theory of secondary service connection.  

The Veteran's STRs are silent as to a diagnosis of arthritis in any claimed area, though a report dated in February 1982 demonstrated treatment for scapular bursitis.  Further, in-service reports document treatment from 1979 to 1982 for a disorder of the now-service-connected cervical spine, currently-diagnosed as DJD.  

Post-service, following a shoulder X-ray in December 1993, the Veteran was diagnosed with right shoulder tendonitis.  Arthritis was not reported.  The first diagnosis of arthritis in any claimed joint occurred in July 2006 (ankles).  The Board further notes that, since that time, the Veteran has been diagnosed with osteoarthritis of the shoulders, ankles, wrists, and finger joints/hands.  

In April 2011, a private physician stated that the Veteran presented with a history of an ache in his hands and wrists which began in September 2010 with a gradual onset.  At that time, X-rays demonstrated bilateral arthritis in the hands and wrists.  The physician further noted that arthritis was an insidious disease that often develops over decades, adding that it was more than medically probably than not that his arthritis seen on recent X-rays had been developing over several decades and was now becoming more symptomatic.  

The Veteran was afforded a VA examination in May 2012.  For each joint, the Veteran gave a history of the onset of pain numerous years after service.  After affirming the prior diagnoses, the examiner opined that it was less likely than not that the Veteran's wrist, shoulder, ankle, and hand conditions were secondary to degenerative arthritis of the cervical spine which was incurred during service.  It was noted that osteoarthritis of one joint does not cause it to appear in other joints, and that when it appears in multiple joints, they are independent of each other.  He added that a person may be prone to developing osteoarthritis and strain of a joint, but it is not caused by one area to another.  The Board notes, however, that an opinion as to whether the Veteran's multiple joint arthritis is related directly to his period of active service was not provided.  Thus, additional opinion based on this theory was requested from VHA.  

The expert was to address whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently-diagnosed arthritis of the shoulders, ankles, wrists, and/or hands, or any other joint disorder to include shoulder tendonitis, had its onset in, or is otherwise related to, his period of active service?  

In an October 2012 response, the expert opined that the Veteran's currently diagnosed arthritis of the shoulders, ankles, wrist, and or hand or any other joint, to include shoulder tendonitis, most likely did not have its onset during service and was not related to such service.  For rationale, he added that while it was true that primary osteoarthritis was progressive condition, it was not possible to determine "when it starts."  It was a progressive destruction of cartilage that occurred on a microscopic and macroscopic level and was largely due to an ageing phenomenon and was inevitable.  He concluded by stating that he would "contend that the diagnosis of osteoarthritis can only be applied when the disease becomes symptomatic.  In this veteran's case, this was long after his military discharge and therefore is not service connected."  

Analysis

The Board finds that service connection is not warranted for progressive arthritis of the shoulder, ankles, wrists, and finger joints/hands on any basis.  The only joint on appeal for which the Veteran was treated during service was the shoulders.  At that time, he was diagnosed with bilateral scapular bursitis with trapezius symptoms.  It is noted that post service records include shoulder X-rays from 1993 which were negative for arthritis.  It was not until approximately 2006 that arthritis of ankles was noted.  Arthritis in the remaining joints on appeal was diagnosed subsequent to that date.  Such evidence supports a finding that no chronic arthritis of the shoulders, ankles, wrists, or finger joints/hands was manifested in service or until many years thereafter.  

As for the medical opinion evidence addressing the etiology of the current arthritis of multiple joints, the Board finds the May 2012 examiner's opinion as the most probative regarding secondary service connection.  Although a secondary basis for his arthritis of multiple joints was not explicitly contended by the Veteran, it is noted that the examiner specifically excluded that current multiple joint arthritis was related to service-connected cervical spine arthritis.  For rationale, it was pointed out that osteoarthritis of any joint does not cause it to appear in other joints.  He added that when it appears in multiple joints, they are independent of each other.  Such opinion was based on comprehensive review of the claims file, examination of the Veteran, and as indicated above, included a detailed discussion of the rationale for the conclusions reached.  

As to the primary contention that current multiple joint arthritis had its onset during active service, the Board finds the VHA expert's October 2012 opinion to be the most probative.  The expert opined that current multiple joint arthritis, to include shoulder tendonitis, was not of service origin.  For rationale, it was pointed out that while osteoarthritis is a progressive condition, it is largely due to ageing.  In this case, the joints on appeal became symptomatic many years after service discharge.  The examiner's argument is corroborated by the medical evidence of record which simply does not reflect diagnoses of arthritis in any of the joints on appeal prior to 2006.  

By contrast, the opinion from the Veteran's private physician in April 2011 that arthritis of the hands and wrists had been developing for many years has been considered.  The rationale given for this opinion was that arthritis was an insidious disease that often develops over decades.  The physician had already noted that in the Veteran's case his hand and finger pain did not have its onset until 2010.  There was no specific discussion relating the Veteran's hand and finger joint arthritis which was first diagnosed many, many years after service to his actual military service which had ended in 1985.  It was simply opined that the disorder was progressive and developed gradually.  The opinion is entitled to little, if any, probative weight as to the current case in that the physician's statement simply does not provide a medical nexus between military service and the onset of arthritis in the hands and fingers many years later.  Moreover, in cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  


The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The evidence as discussed above also does not establish that service connection for arthritis of the shoulders, ankles, wrist, finger joints/hands is warranted on a presumptive basis, as there is no competent evidence that arthritis first diagnosed many years after service was, in fact, manifested within one year of the Veteran's discharge from service.  

The Board has also considered the Veteran's statements regarding the etiology of his multiple joint arthritis.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report their observations because this requires only personal knowledge as it comes to them through their senses.  Moreover, as he is a physician, his statements have been considered in light of his medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  


For all the foregoing reasons, the Board finds that the claims for service connection for arthritis of the shoulders, ankles, wrists, and finger joints/hands must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for progressive arthritis of the shoulders, ankles, wrists, and finger joints/hands, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


